Citation Nr: 0104555	
Decision Date: 02/14/01    Archive Date: 02/20/01

DOCKET NO.  99-22 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
service-connected traumatic deformity, lumbar spine, 
currently rated as 40 percent disabling.

2.  Entitlement to an increased disability evaluation for 
service-connected traumatic deformity, dorsal spine, 
currently rated as 20 percent disabling.

3.  Entitlement to an increased disability evaluation for 
service-connected sciatic neuritis, right, mild, currently 
rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his niece


ATTORNEY FOR THE BOARD

W. Yates, Counsel

INTRODUCTION

The appellant served on active duty from October 1942 to 
March 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  That rating decision: (1) granted an 
increased disability rating of 40 percent, effective April 
13, 1999, for the appellant's service-connected traumatic 
deformity, lumbar spine; (2) assigned a separate disability 
rating of 10 percent, effective April 13, 1999, for the 
appellant's service-connected traumatic deformity, dorsal 
spine; and (3) denied an increased disability rating in 
excess of 10 percent for the appellant's service-connected 
neuritis, sciatic, right, mild.  Thereafter, the appellant 
filed a timely notice of disagreement and substantive appeal 
addressing all three of these issues.

In March 2000, the RO issued a rating decision that granted 
an increased disability rating of 20 percent, effective April 
13, 1999, for the appellant's service-connected traumatic 
deformity, dorsal spine. AB v. Brown, 6 Vet. App. 35 (1993) 
(where there is no clearly expressed intent to limit an 
appeal to entitlement to a specific disability rating for a 
service-connected condition, the RO and Board are required to 
consider entitlement to all available ratings for that 
condition, i.e., the maximum disability rating allowed by 
law).

During the course of this appeal, the appellant raised an 
informal claim of entitlement to special monthly pension 
benefits because of the need for regular aid and attendance 
or being housebound.  He also raised an additional claim 
seeking entitlement to service connection for fractured right 
humerus, secondary to service-connected disabilities.  These 
issues are referred to the RO for development as appropriate. 
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).


REMAND

A.  Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

B.  Need for Additional Medical Examination and Medical 
Evidence

In addition to the reason for Remand described above, the 
Board concludes that additional medical evidence is necessary 
for a proper adjudication of the issues on appeal.  First, 
the Board believes that additional treatment records relating 
to the disabilities on appeal must be retrieved.  In April 
2000, the veteran submitted a letter indicating that he had 
been receiving treatment for severe pain from the VA medical 
center in Jackson, Mississippi.  He also indicated that he 
had been receiving ongoing treatment from Dr. McArthur for 
"severe back, hip and leg pain." No attempt to obtain these 
additional records appears to have been made either by the 
veteran or the RO.  In the judgment of the Board, an effort 
should be made to obtain any recent treatment records from 
VA. Ferraro v. Derwinski, 1 Vet. App. 326, 334 (1991).  
Accordingly, the RO should contact the appellant requesting 
information regarding all medical treatment he has received 
for his service-connected disabilities during the course of 
this appeal.  See 38 U.S.C.A. § 5103A(c) (2000).

The Board also notes that the appellant's most recent VA 
examination of the spine was conducted in May 1999.  In his 
Informal Hearing Presentation, received in November 2000, the 
appellant's representative argued that the May 1999 VA 
examination failed to "address the provisions of 28 C.F.R. 
§ 4.40 concerning functional loss." See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  In addition, testimony and pleadings 
filed herein by the appellant allege that his service-
connected disabilities have increased significantly in 
severity since his May 1999 examination.  Consequently, the 
Board believes that additional VA examinations concerning 
these conditions should be conducted prior to a final 
determination herein.

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain from the 
appellant, the names and addresses of all 
medical care providers who have treated 
him for his service-connected 
disabilities during the course of this 
appeal, including traumatic deformity, 
lumbar spine; traumatic deformity, dorsal 
spine; and sciatic neuritis, right, mild.  
The Board is specifically interested in 
obtaining treatment records from the VA 
medical center in Jackson, Mississippi, 
as well as private treatment records from 
Dr. W. McArthur and Dr. Van Eden.  After 
securing the necessary release(s), the RO 
should attempt to obtain these records, 
and in particular any records regarding 
treatment from a VA medical facility. 

2.  Thereafter, the RO should schedule 
the appellant for VA orthopedic and 
neurological examinations to determine 
the current severity of his service-
connected conditions, including: (1) 
traumatic deformity, lumbar spine; (2) 
traumatic deformity, dorsal spine; and 
(3) sciatic neuritis, right, mild. The 
claims folder and a copy of this remand 
must be made available to and reviewed by 
the examining physician(s) in conjunction 
with the requested examinations.  All 
appropriate diagnostic tests and studies 
deemed necessary by the physician(s) to 
render the opinions requested, and to 
assess the severity of the appellant's 
service-connected conditions, to include 
neurological testing, repeat bone scan 
and x-rays, if appropriate, should be 
conducted.

All pertinent symptomatology and medical 
findings should be reported in detail, to 
include any related or existing 
neurological-peripheral nerve, muscular- 
strength, and/or arthritic inflammation 
impairment in the affected joints.  In 
accordance with the DeLuca decision cited 
above, the examination reports must 
contain information pertaining to any 
weakened movement, including weakened 
movement against varying resistance, 
excess fatigability with use, 
incoordination, painful motion, and pain 
with use, and provide an opinion as to 
how these factors result in any 
limitation of motion and/or loss of 
function.  If the appellant describes 
flare-ups of pain, the examiner(s) should 
offer an opinion as to whether there 
would be additional limits on functional 
ability during flare-ups, and if 
feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups.  Moreover, 
the examining physician(s) should be 
requested to include a complete and 
detailed discussion of all functional 
limitations associated with the 
appellant's dorsal spine, lumbar spine 
and sciatic neuritis, right, mild, in a 
general sense, including precipitating 
and aggravating factors (i.e., movement, 
activity and repeated use), effectiveness 
of any pain medication or other treatment 
for relief of pain, functional 
restrictions from pain on motion, and the 
effect each disability has upon the 
appellant's daily activities.

As these examinations are to be conducted 
for compensation rather than for 
treatment purposes, the examining 
physician(s) should be advised to address 
the functional impairment of the 
appellant's spine and other disabilities 
in correlation with the applicable 
musculoskeletal diagnostic criteria set 
forth in the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2000).  
The examining physician(s) should address 
the degree of severity and medical 
findings that specifically correspond to 
the criteria listed in the Rating 
Schedule for limitation of motion, etc., 
and any other related musculoskeletal 
impairment pursuant to the applicable 
diagnostic codes found under 38 C.F.R. § 
4.71a, as well as for any existing 
neurological impairment, as is 
appropriate based on the medical 
findings.  The examiner(s) must conduct 
range of motion (ROM) testing, and should 
report the exact ROM of the dorsal spine, 
lumbar spine and right lower extremity. 
The ROM results should be set forth in 
degrees, and the report should include 
information as to what is considered 
"normal" range of motion. 

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  

4.  The RO should then readjudicate the 
appellant's claims on appeal, with 
consideration given to all applicable 
rating codes and criteria (including 
extraschedular ratings under 38 C.F.R. 
§ 3.316 and 4.16(b) (2000)).  If the 
benefit sought on appeal remains denied 
the appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to any 
remaining issue then on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





